Exhibit 10.1

 

Packaging Corporation of America

Amended and Restated 1999 Long-Term Equity Incentive Plan

Executive Officer Restricted Stock Award Agreement

 

By this agreement, Packaging Corporation of America (“PCA” or the “Company”)
grants to you the following restricted shares of the Company’s common stock,
$.01 par value, subject to the terms and conditions set forth below, in the
attached Plan Prospectus, and in the Amended and Restated 1999 Long-Term Equity
Incentive Plan, as may from time to time be amended and/or restated (the
“Plan”), all of which are an integral part of this Agreement. A copy of the
Amended and Restated 1999 Long-Term Equity Incentive Plan may be obtained from
the Company upon request.  Capitalized terms used and not defined herein have
the meanings given to them in the Plan.

 

Grant Date: June 21, 2017

Number of Restricted Shares Awarded :

Fair Market Value at Grant:

Restriction expires: June 21, 2021

 

The shares of restricted stock granted under the Plan will be held in escrow by
the Company on the participant’s behalf during any period of restriction and
will bear an appropriate legend specifying the applicable restrictions thereon,
and, if requested, the participant will be required to execute a blank stock
power therefor. During the period of restriction the participant shall have all
of the rights of a holder of Common Stock, including but not limited to the
rights to receive dividends and to vote, and any stock or other securities
received as a distribution with respect to such participant’s restricted stock
shall be subject to the same restrictions as then in effect for the restricted
stock.

 

This award is subject to the “Performance-Based Award Pool for Executive
Officers” provisions (the “Pool Provisions”) adopted by the Section 162(m)
Subcommittee of the Compensation Committee on June 21, 2017.  If the number of
shares of restricted stock available to be awarded to you under the Pool
Provisions (as certified by the Compensation Committee or the Section 162(m)
Subcommittee) is less than the number of restricted shares awarded hereby, then
the excess number of shares (i.e. the number by which this award exceeds the
number certified by the Compensation Committee or the Section 162(m)
Subcommittee) will be forfeited at the time of such certification, and only the
number certified by the Compensation Committee or the Section 162(m)
Subcommittee will vest at the time the restrictions herein expire.  

 

This award is further subject to the Company’s compensation recovery policy in
effect from time to time.

 

Except as otherwise provided by the Board of Directors:

 

(1) at such time as a Participant ceases to be a director, officer, or employee
of, or to otherwise perform services for, the Company and its Subsidiaries due
to death or

--------------------------------------------------------------------------------

Disability, during any period of restriction, all restrictions on the shares
granted to the Participant shall lapse;

 

(2) at such time as a Participant ceases to be, or in the event a participant
does not become, a director, officer, or employee of, or otherwise perform
services for, the Company or its Subsidiaries for any other reason, all shares
of restricted stock granted to such Participant on which the restrictions have
not lapsed shall be immediately forfeited to the Company.

 

If a Change in Control occurs prior to the fourth anniversary of the Date of
Grant, then all restrictions on the shares granted to the Participant will lapse
on the date of such Change in Control.  Notwithstanding the foregoing, the
restrictions will not lapse upon a Change in Control if an award meeting the
following requirements (the “Replacement Award”) is provided in substitution
hereof:  

 

(i) it relates to equity securities of the Company or its successor following
the Change in Control or another entity that is affiliated with the Company or
its successor following the Change in Control and such equity securities are
publicly traded and registered under the Securities Exchange Act of 1934;  

 

(ii)it has a value at least equal to the value of this award as of the date of
the Change in Control as determined by the Committee;

 

(iii)it does not contain any performance goals and vesting is subject only to
continued service with the Company or its successor following the Change in
Control through the fourth anniversary of the original Grant Date.  If a Change
of Control occurs prior to certification of the number of shares available for
this award pursuant to the Pool Provisions, then the Pool Provisions shall not
be applicable and this award shall cover the full number of shares identified on
the first page hereof.  

 

(iv)its forfeiture provisions, transfer restrictions and any other restrictions
lapse upon the fourth anniversary of the original Date of Grant; provided,
however, that such restrictions will lapse, and the shares will fully vest, if
within two years after the date of the Change in Control, the Participant’s
employment is terminated by the Company without Cause or the Participant resigns
for Good Reason; and

 

(v)the terms and conditions of the Replacement Award with respect to dividends
and a subsequent change in control are not less favorable to the Participant
than the terms and conditions of this award.

 

Without limiting the generality of the foregoing, the Replacement Award may take
the form of a continuation of this award or such other form approved by the
Committee provided that the preceding requirements of this subsection are
satisfied. The determination of whether the requirements are satisfied shall be
made by the Committee, as constituted immediately prior to the Change in
Control, in its sole discretion. In the event of a Change in Control,
Participant agrees to accept a Replacement Award meeting the above conditions in
substitution of this award.

--------------------------------------------------------------------------------

 

 

"Good Reason" means:  (i) a change in the Participant’s job title or position,
which results in a material diminution in authority, duties or responsibilities;
(ii) any material breach of this agreement by the Company of any material
obligation of the Company for the payment or provision of compensation or other
benefits to the Participant; (iii) a material diminution in Participant’s
compensation or a failure by the Company to provide an arrangement for the
Participant for any fiscal year of the Company giving the Participant the
opportunity to earn an incentive award for such year; or (iv) the Company
requires Participant to materially change the location of Participant’s
principal office; provided such new location is one in excess of 35 miles from
the location of Participant’s principal office before such change.  

 

 

Please indicate your acceptance of this Agreement by signing in the space
provided below and returning this page to Halane Young, Executive Director,
Total Rewards & HRIS, located in Lake Forest.

 

 

Packaging Corporation of America

 

 

 

By:

Accepted and Agreed:

 

 

Title:

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 




--------------------------------------------------------------------------------

